DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Application Publication 2015/0308388) in view of Redon (US Patent Application Publication 2007/0039571) in view of Perfetto (US Patent Application Publication 2017/0002772) in view of Husges (EP 2 444 615 A1) and further in view of Strahle (US Patent Number 6,360,532).

an apparatus housing including at least one apparatus housing wall (5, 7) defining an apparatus interior;
an engine interface (16) positioned in the at least one apparatus housing wall with at least one exhaust apparatus inlet configured to direct the exhaust from the engine through the at least one apparatus housing wall into the apparatus interior;
an exhaust system interface positioned in the at least one apparatus housing wall with at least one exhaust apparatus outlet (the EGR cooler has an outlet to the EGR hot side conduit 17, 8) configured to direct the exhaust from the engine through the at least one apparatus housing wall into the apparatus interior;
an EGR interface positioned in the at least one apparatus housing wall with at least one second exhaust apparatus outlet (13) configured to direct a second portion of the exhaust from the apparatus interior through the at least one apparatus housing wall;
an exhaust manifold arranged within the apparatus interior proximate to the at least one exhaust apparatus inlet, the exhaust manifold including
a manifold wall (9, 19) defining a manifold interior configured to receive the exhaust from the at least one exhaust apparatus inlet, 
a first manifold outlet positioned within the manifold wall and configured to direct the first portion of the exhaust out of the manifold interior, wherein the first manifold outlet is fluidly coupled to the at least one first exhaust apparatus outlet, and 
a second manifold outlet (19.1) within the manifold wall and configured to direct the second portion of the exhaust out of the manifold interior; and

Gonzalez does not disclose mounting structures for mounting the apparatus housing to the engine such that the at least one exhaust apparatus inlet is configured to direct the exhaust from cylinders of the engine directly through the at least one apparatus housing wall into the apparatus interior. 
Redon discloses an apparatus housing (14) including at least one apparatus housing wall defining an apparatus interior and mounting structures (for holding fasteners 18) for mounting the apparatus housing to an engine (12). 
Perfetto discloses an apparatus housing wall (of 34) with at least one exhaust apparatus inlet (connected to 42) configured to direct exhaust from cylinders (14c, 14d) of an engine (12) directly through the at least one apparatus housing wall into an apparatus interior. 
Perfetto teaches that providing the at least one exhaust apparatus inlet through the at least one apparatus housing wall and to the intake of the engine via exhaust gas recirculation reduces NOx emissions from the engine 12 [0015]. Perfetto also teaches that when engine 12 has dedicated cylinders to perform exhaust gas recirculation, the controls and pressure management of the engine are simplified [0002]. The apparatus housing wall is directly connected to the dedicated cylinders without an exhaust manifold because exhaust gas recirculation is only used for the dedicated cylinders [0004]. Redon teaches that using one or more fasteners is a suitable method for mounting the apparatus housing to the engine [0024].

Gonzalez, Redon and Perfetto do not disclose a plurality of exhaust apparatus inlets, the manifold wall defining a plurality of inlet ports, the manifold interior configured to receive the exhaust from the exhaust apparatus inlets. 
Husges discloses an integrated exhaust system apparatus configured to be mounted on an engine generating an exhaust, comprising an engine interface positioned in the at least one apparatus housing wall with a plurality of exhaust apparatus inlets (connected to 6) and a manifold wall (10) defining a plurality of inlet ports (6) and a manifold interior configured to receive exhaust from the exhaust apparatus inlets. 
Husges teaches that the exhaust apparatus inlets are configured to be attached via flange surfaces to the cylinder head of a 6-cylinder engine [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of inlets disclosed by Husges with the apparatus disclosed by Gonzalez to supply exhaust gas to the apparatus when the apparatus is mounted on a multi-cylinder engine. 
Gonzalez, Redon, Perfetto and Husges do not disclose the first manifold outlet opening to all the plurality of inlet ports, the second manifold outlet opening to all the plurality of inlet ports. 

Strahle teaches that at start up, it is desired that uncooled exhaust gas be discharged into the catalytic converter to quickly bring it up to a temperature whereat it may be effective (Col. 1, lines 60-63). Strahle teaches that by opening both outlets to the plurality of inlet ports, cooled or uncooled exhaust gas may be selectively be provided to the engine intake (Col. 4, lines 42-54). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Gonzalez so that the first and second manifold outlets are opened to a plurality of inlet ports as disclosed by Strahle to selectively provide uncooled exhaust gas to a catalytic converter and cooled exhaust gas to the engine intake to quickly bring the temperature of the catalytic converter to an effective temperature. 
Regarding claim 2, Gonzalez further discloses the apparatus further comprising an EGR hot side conduit (17, 8) arranged within the apparatus interior and extending between the second exhaust manifold outlet and the first EGR cooler exhaust passage ends to fluidly couple the exhaust manifold to the EGR cooler. 
Regarding claim 4, Gonzalez further discloses wherein the EGR hot side conduit is generally U-shaped (as shown in Figure 4). 
Regarding claim 5, Gonzalez further discloses wherein the EGR hot side conduit has a first end coupled to the second exhaust manifold outlet and a second end coupled to the first EGR cooler exhaust passage ends, and wherein at least one of the first end or second end of the EGR hot side conduit is formed by a bellows structure (15). 

Regarding claims 7-8, Gonzalez further discloses the apparatus further comprising a cooling circuit with a coolant inlet defined in the at least one apparatus housing wall, and at least one coolant cavity (3) within the apparatus interior forming a coolant flow path between the coolant inlet and the coolant outlet such that coolant flows into the apparatus housing via the coolant inlet, flows through the at least one coolant cavity, and flows out of the apparatus housing via the coolant outlet, wherein the at least one coolant cavity includes a first coolant cavity surrounding at least a portion of the EGR cooler exhaust passages such that heat is transferred from the exhaust within EGR cooler exhaust passages into the coolant [0023] [0044]. 
Regarding claim 15, Gonzalez et al. disclose the apparatus of claim 1 as discussed above. Redon further discloses wherein the mounting structures include a plurality of mounting through-holes configured to receive fasteners to mount the apparatus housing to the engine (as shown in Figure 1). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mounting structures disclosed by Redon with the apparatus disclosed by Gonzalez to mount the apparatus to the engine for the reasons specified in reference to claim 1 above. 
Regarding claim 17, Gonzalez discloses an engine arrangement, comprising: 
an engine configured to generate exhaust [0049];
an integrated exhaust system apparatus mounted to the engine and including: 
an apparatus housing including at least one apparatus housing wall (5, 7) defining an apparatus interior;

an exhaust system interface positioned in the at least one apparatus housing wall with at least one exhaust apparatus outlet (first chamber 3 has an outlet to the EGR hot side conduit 17, 8) configured to direct the exhaust from the engine through the at least one apparatus housing wall into the apparatus interior;
an EGR interface positioned in the at least one apparatus housing wall with at least one second exhaust apparatus outlet (13) configured to direct a second portion of the exhaust from the apparatus interior through the at least one apparatus housing wall;
an exhaust manifold arranged within the apparatus interior proximate to the at least one exhaust apparatus inlet, the exhaust manifold including a manifold wall (9, 19) defining a manifold interior configured to receive the exhaust from the at least one exhaust apparatus inlet, a first manifold outlet positioned within the manifold wall and configured to direct the first portion of the exhaust out of the manifold interior, wherein the first manifold outlet is fluidly coupled to the at least one first exhaust apparatus outlet, and a second manifold outlet (19.1) within the manifold wall and configured to direct the second portion of the exhaust out of the manifold interior; and
an EGR cooler arranged within the apparatus interior and including a plurality of EGR cooler exhaust passages (4) with first EGR cooler exhaust passage ends fluidly coupled such that the EGR cooler exhaust passages receive the second portion of the exhaust and second EGR cooler exhaust passage ends fluidly coupled such that the second portion of the exhaust is directed out of the EGR cooler exhaust passages to be directed out of the apparatus housing via the at least one second exhaust apparatus outlet; a first turbocharger mounted to the integrated exhaust system apparatus and fluidly coupled to the at least one first exhaust apparatus outlet to receive the first portion of the exhaust 
Gonzalez does not disclose mounting structures for mounting the apparatus housing to the engine such that the at least one exhaust apparatus inlet is configured to direct the exhaust from cylinders of the engine directly through the at least one apparatus housing wall into the apparatus interior. 
Redon discloses an apparatus housing (14) including at least one apparatus housing wall defining an apparatus interior and mounting structures (for holding fasteners 18) for mounting the apparatus housing to an engine (12). 
Perfetto discloses an apparatus housing wall (of 34) with at least one exhaust apparatus inlet (connected to 42) configured to direct exhaust from cylinders (14c, 14d) of an engine (12) directly through the at least one apparatus housing wall into an apparatus interior. 
Perfetto teaches that providing the at least one exhaust apparatus inlet through the at least one apparatus housing wall and to the intake of the engine via exhaust gas recirculation reduces NOx emissions from the engine 12 [0015]. Perfetto also teaches that when engine 12 has dedicated cylinders to perform exhaust gas recirculation, the controls and pressure management of the engine are simplified [0002]. The apparatus housing wall is directly connected to the dedicated cylinders without an exhaust manifold because exhaust gas recirculation is only used for the dedicated cylinders [0004]. Redon teaches that using one or more fasteners is a suitable method for mounting the apparatus housing to the engine [0024].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mounting structures disclosed by Redon to 
Gonzalez, Redon and Perfetto do not disclose a plurality of exhaust apparatus inlets, the manifold wall defining a plurality of inlet ports, the manifold interior configured to receive the exhaust from the exhaust apparatus inlets. 
Husges discloses an integrated exhaust system apparatus configured to be mounted on an engine generating an exhaust, comprising an engine interface positioned in the at least one apparatus housing wall with a plurality of exhaust apparatus inlets (connected to 6) and a manifold wall (10) defining a plurality of inlet ports (6) and a manifold interior configured to receive exhaust from the exhaust apparatus inlets. 
Husges teaches that the exhaust apparatus inlets are configured to be attached via flange surfaces to the cylinder head of a 6-cylinder engine [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of inlets disclosed by Husges with the apparatus disclosed by Gonzalez to supply exhaust gas to the apparatus when the apparatus is mounted on a multi-cylinder engine. 
Gonzalez, Redon, Perfetto and Husges do not disclose the first manifold outlet opening to all the plurality of inlet ports, the second manifold outlet opening to all the plurality of inlet ports. 
Strahle discloses an exhaust system apparatus comprising an exhaust manifold (28) including a first manifold outlet (36) opening to all of a plurality of inlet ports (30) and a second manifold outlet (48) opening to all the plurality of inlet ports (as shown in Figures 2 or 3). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Gonzalez so that the first and second manifold outlets are opened to a plurality of inlet ports as disclosed by Strahle to selectively provide uncooled exhaust gas to a catalytic converter and cooled exhaust gas to the engine intake to quickly bring the temperature of the catalytic converter to an effective temperature. 
Regarding claim 18, Gonzalez further discloses the apparatus further comprising an EGR hot side conduit (17, 8) arranged within the apparatus interior and extending between the second exhaust manifold outlet and the first EGR cooler exhaust passage ends to fluidly couple the exhaust manifold to the EGR cooler.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Application Publication 2015/0308388) in view of Redon (US Patent Application Publication 2007/0039571) in view of Perfetto (US Patent Application Publication 2017/0002772) in view of Husges (EP 2 444 615 A1) in view of Strahle (US Patent Number 6,360,532) in view of Shibata (JP 09-126063 A) and/or Naohisa (JP 6230098 B2).
Regarding claim 3, Gonzalez et al. disclose the apparatus of claim 2 as discussed above but do not disclose wherein EGR hot side conduit is generally L-shaped. 
Shibata discloses an EGR hot side conduit (4) that is generally L-shaped (as shown in Figure 2). Shibata teaches that the L-shape reduces adhesion of particulate to the interior of an intake pipe [Abstract]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the L-shaped EGR hot side conduit disclosed by Shibata and/or Naohisa to reduce particulate adhesion in the engine intake pipe or reduce heat transmission from a catalyst case to the EGR introduction pipeline. 
Claim(s) 9-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Application Publication 2015/0308388) in view of Redon (US Patent Application Publication 2007/0039571) in view of Perfetto (US Patent Application Publication 2017/0002772) in view of Husges (EP 2 444 615 A1) in view of Strahle (US Patent Number 6,360,532) and further in view of Lohbreyer (US Patent Application Publication 2011/0185714).
Regarding claim 9, Gonzalez et al. disclose the apparatus of claim 8 as discussed above but do not disclose wherein the at least one coolant cavity further includes a second coolant cavity surrounding at least a portion of the EGR hot side conduit, wherein the at least one coolant cavity further includes a third coolant cavity surrounding at least a portion of the exhaust manifold, wherein the third coolant cavity at least partially extends between the manifold wall and the at least one apparatus housing wall to function as a heat shield for the exhaust manifold. 
Lohbreyer discloses an integrated exhaust system apparatus comprising at least one coolant cavity (21,22), the at least one coolant cavity further including a second coolant cavity (25) surrounding at least a portion of an EGR hot side conduit (7), wherein the at least one coolant cavity further includes a third coolant cavity (24) surrounding at least a portion of an exhaust manifold (3, 5), wherein the third coolant cavity at least partially extends between a manifold wall and at least one apparatus housing wall (17, 27) to function as a heat shield for the exhaust manifold (as shown in Figures 1-2).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the coolant cavities disclosed by Lohbreyer with the exhaust system apparatus disclosed by Gonzalez to increase the cooling capacity of the apparatus.
Regarding claim 10, Gonzalez discloses the apparatus of claim 8 as discussed above but does not disclose wherein the at least one coolant cavity further includes a second coolant cavity surrounding at least a portion of the EGR hot side conduit, wherein the at least one coolant cavity further includes a third coolant cavity surrounding at least a portion of the exhaust manifold, wherein the third coolant cavity at least partially extends between the manifold wall and the at least one apparatus housing wall to function as a heat shield for the exhaust manifold. 
Lohbreyer discloses an integrated exhaust system apparatus comprising at least one coolant cavity (21,22), the at least one coolant cavity further including a second coolant cavity (25) surrounding at least a portion of an EGR hot side conduit (7), wherein the at least one coolant cavity further includes a third coolant cavity (24) surrounding at least a portion of an exhaust manifold (3, 5), wherein the third coolant cavity at least partially extends between a manifold wall and at least one apparatus housing wall (17, 27) to function as a heat shield for the exhaust manifold (as shown in Figures 1-2).
Lohbreyer generally teaches that increasing the number of coolant cavities increases the surface area ratio of the coolant to the exhaust gas, which increases the heat exchange efficiency and allows large exhaust gas quantities to be cooled during recirculation [0002-0003] [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the coolant cavities disclosed by Lohbreyer with the exhaust system apparatus disclosed by Gonzalez to increase the cooling capacity of the apparatus. 

Lohbreyer discloses an integrated exhaust system apparatus comprising at least one coolant cavity (21,22), the at least one coolant cavity further including a second coolant cavity (25) surrounding at least a portion of an EGR hot side conduit (7), wherein the at least one coolant cavity further includes a third coolant cavity (24) surrounding at least a portion of an exhaust manifold (3, 5), wherein the third coolant cavity at least partially extends between a manifold wall and at least one apparatus housing wall (17, 27) to function as a heat shield for the exhaust manifold (as shown in Figures 1-2).
Lohbreyer generally teaches that increasing the number of coolant cavities increases the surface area ratio of the coolant to the exhaust gas, which increases the heat exchange efficiency and allows large exhaust gas quantities to be cooled during recirculation [0002-0003] [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the coolant cavities disclosed by Lohbreyer with the exhaust system apparatus disclosed by Gonzalez to increase the cooling capacity of the apparatus. 
Regarding claim 19, Gonzalez et al. disclose the arrangement of claim 18 as discussed above, wherein Gonzalez further discloses the arrangement further comprising a cooling circuit with a coolant inlet (11) defined in the at least one apparatus housing wall, a coolant outlet (12) defined in the at least one apparatus housing wall, and at least one coolant cavity (3) forming a coolant flow path between the coolant inlet and the coolant outlet such that coolant flows into the apparatus housing via the coolant inlet, flows through the at least one coolant cavity, and flows out of the apparatus via the coolant outlet, 
Lohbreyer discloses an integrated exhaust system apparatus comprising at least one coolant cavity (21,22), the at least one coolant cavity further including a second coolant cavity (25) surrounding at least a portion of an EGR hot side conduit (7), wherein the at least one coolant cavity further includes a third coolant cavity (24) surrounding at least a portion of an exhaust manifold (3, 5), wherein the third coolant cavity at least partially extends between a manifold wall and at least one apparatus housing wall (17, 27) to function as a heat shield for the exhaust manifold (as shown in Figures 1-2).
Lohbreyer generally teaches that increasing the number of coolant cavities increases the surface area ratio of the coolant to the exhaust gas, which increases the heat exchange efficiency and allows large exhaust gas quantities to be cooled during recirculation [0002-0003] [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the coolant cavities disclosed by Lohbreyer with the exhaust system apparatus disclosed by Gonzalez to increase the cooling capacity of the apparatus. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Application Publication 2015/0308388) in view of Redon (US Patent Application Publication 2007/0039571) in view of Perfetto (US Patent Application Publication 2017/0002772) in view of Husges (EP 2 444 615 A1) in view of Strahle (US Patent Number 6,360,532) in view of Gallino (US Patent Application Publication 2006/0207578).

Gallino discloses an integrated exhaust system apparatus comprising a manifold wall (13) formed by a lattice structure configured to inhibit heat transfer from engine exhaust within a manifold interior through the manifold wall [Abstract] [0033]. 
Gallino teaches that the lattice structure achieves an optimal compromise between a rigid structure, a reduced amount of constituent material, an effective thermal screen and a large useful surface [0034-0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the manifold wall material structure disclosed by Gonzalez with the lattice structure disclosed by Gallino because the lattice structure optimizes the amount of material used and the rigidity of the manifold wall while inhibiting heat transfer through the manifold wall.  
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Application Publication 2015/0308388) in view of Redon (US Patent Application Publication 2007/0039571) in view of Perfetto (US Patent Application Publication 2017/0002772) in view of Husges (EP 2 444 615 A1) in view of Strahle (US Patent Number 6,360,532) in view of Vroman (US Patent Application Publication 2015/0226108) and further in view of Tennevall (US Patent Application Publication 2017/0306797).
Regarding claim 13, Gonzalez et al. disclose the apparatus of claim 1 as discussed above, wherein Gonzalez further discloses wherein the at least one apparatus housing wall has an inner surface facing the apparatus interior and an outer surface opposite the inner surface (as shown in Figure 2). Gonzalez does not disclose wherein the apparatus housing forms a first turbocharger flange on the 
Vroman discloses an integrated exhaust system apparatus (560) comprising at least one apparatus housing wall connected to a first turbocharger (420) and a second turbocharger (430) (as shown in Figure 5). Vroman teaches that “As can be seen in FIG. 5, the side-by-side arrangement of the inlets and outlets of the EGR cooler 560 allows it to be mounted on the end of the engine 410. This arrangement also shortens the overall package space of the EGR system without affecting performance” [0053]. 
Tennevall discloses a turbocharger flange (Title) and teaches that space during mounting and dismounting a turbocharger is highly limited and the turbocharger flange facilitates the assembly process [0005-0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mount the first and second turbochargers disclosed by Vroman to the at least one apparatus housing wall for receiving the exhaust gas disclosed by Gonzalez because this change shortens the package space of the EGR system without affecting its performance. Furthermore it would have been obvious to one skilled in the art mount the turbochargers using the turbocharger flange disclosed by Tennevall, because flanges facilitate mounting and dismounting of the turbocharger in the limited space available for assembly. 
Regarding claim 14, Gonzalez et al. disclose the apparatus of claim 1 as discussed above, wherein Gonzalez further discloses wherein the at least one apparatus housing wall has an inner surface facing the apparatus interior and an outer surface opposite the inner surface (as shown in Figure 2). 
Vroman discloses an integrated exhaust system apparatus (560) comprising at least one apparatus housing wall connected to a first turbocharger (420) and a second turbocharger (430) (as shown in Figure 5). Vroman teaches that “As can be seen in FIG. 5, the side-by-side arrangement of the inlets and outlets of the EGR cooler 560 allows it to be mounted on the end of the engine 410. This arrangement also shortens the overall package space of the EGR system without affecting performance” [0053]. 
Tennevall discloses a turbocharger flange (Title) and teaches that space during mounting and dismounting a turbocharger is highly limited and the turbocharger flange facilitates the assembly process [0005-0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mount the first and second turbochargers disclosed by Vroman to the at least one apparatus housing wall for receiving the exhaust gas disclosed by Gonzalez because this change shortens the package space of the EGR system without affecting its performance. Furthermore it would have been obvious to one skilled in the art mount the turbochargers using the turbocharger flange disclosed by Tennevall, because flanges facilitate mounting and dismounting of the turbocharger in the limited space available for assembly. 
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Application Publication 2015/0308388) in view of Redon (US Patent Application Publication 2007/0039571) in view of Perfetto (US Patent Application Publication 2017/0002772) in view of Husges (EP 2 444 615 A1) in view of Strahle (US Patent Number 6,360,532) in view of Gerstler (US Patent Application Publication 2019/0186361).
	Regarding claim 16, Gonzalez discloses the apparatus of claim 1 as discussed above but does not disclose wherein at least the apparatus housing, the exhaust manifold and the EGR cooler are formed with additive manufacturing. 
	Gerstler discloses an integrated exhaust system apparatus comprising an apparatus housing, an exhaust manifold and a heat exchanger formed with additive manufacturing [0026]. 
Gerstler teaches that using additive manufacturing to construct of the apparatus removes the limitations on shape that are inherent to conventionally-manufactured heat exchangers. Gerstler teaches that additive manufacturing thus enables creating shapes that are smaller and lighter when compared to conventional designs [0023] [0038]. Gerstler further teaches that the structure resulting from additive manufacturing eliminates many brazed joints and seams which are typically the first areas to fail or leak [0023]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the additive manufacturing process disclosed by Gerstler in forming the exhaust system apparatus disclosed by Gonzalez, to eliminate brazed joints and seams that are prone to failure and to make the apparatus lighter and more compact. 
Regarding claim 20, Gonzalez et al. disclose the arrangement of claim 18 as discussed above but do not disclose wherein at least the apparatus housing, the exhaust manifold and the EGR cooler are formed with additive manufacturing. 
	Gerstler discloses an integrated exhaust system apparatus comprising an apparatus housing, an exhaust manifold and a heat exchanger formed with additive manufacturing [0026]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the additive manufacturing process disclosed by Gerstler in forming the exhaust system apparatus disclosed by Gonzalez, to eliminate brazed joints and seams that are prone to failure and to make the apparatus lighter and more compact. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747